Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 1 of 36
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 29, 2019
                                                                David J. Bradley, Clerk
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 2 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 3 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 4 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 5 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 6 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 7 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 8 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 9 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 10 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 11 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 12 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 13 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 14 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 15 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 16 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 17 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 18 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 19 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 20 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 21 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 22 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 23 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 24 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 25 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 26 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 27 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 28 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 29 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 30 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 31 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 32 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 33 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 34 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 35 of 36
Case 4:17-cv-00181 Document 96 Filed on 03/29/19 in TXSD Page 36 of 36
